Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth D. Liggins appeals the district court’s orders denying relief on his 42 U.S.C. § 1981 (2006) complaint and ordering him to pay attorneys fees and costs in the amount of $5,000. We have reviewed the record and find no reversible error. Accordingly, we deny Liggins’s motion to compel and we affirm for the reasons stated by the district court. See Liggins v. William A. Hazel, Inc., No. 1:07-cv-01084-LMB-JFA (E.D. Va. filed June 20, 2008 & entered June 23, 2008; filed Aug. 8, 2008 & entered Aug. 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.